Citation Nr: 0426136	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
chronic vaginitis


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from April 1975 to 
April 1995.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This determination, in pertinent 
part, granted the veteran service connection for vaginitis 
and rated this disorder as noncompensably disabling.  The 
veteran disagrees with the disability rating.

This case was previously before the Board and in May 2003 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  For reasons that will be 
explained below this case is again being remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In our previous remand we requested that the RO take 
appropriate action to schedule the veteran for a requested 
hearing before a member of the Board sitting at the RO.  The 
RO, in a letter dated in May 2004, notified the veteran that 
she had been scheduled for a travel board hearing in July 
2004.  The veteran did not appear for this hearing.  Our 
review of the May 2004 letter shows that the letter was not 
addressed to the veteran's most current address of record 
which is identified on the veteran's correspondence received 
on February 4, 2003.  Thus, it is unclear whether she was 
properly notified of her hearing.

In March 2004, the veteran's representative notified the RO 
that the veteran was to have a biopsy in April 2004 and 
desired to have the related medical records considered in 
connection with her appeal.  These records have not been 
obtained and associated with the veteran's claims file.

Lastly, the Board notes that this appeal stems from a claim 
received by the RO on May 7, 1995.  On May 22, 1995 there 
became effective revised rating criteria for the evaluation 
of service-connected vaginitis.  While the veteran and her 
representative have been apprised of the revised rating 
criteria, they were not provided the rating criteria in 
effect prior to May 22, 1995; nor have the prior rating 
criteria been considered in the adjudication of the veteran's 
current claim.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO is requested to ascertain the 
veteran's current address.  If she was 
not timely notified of the July 2004 
Board hearing, she should be asked if she 
still desires a hearing and, if yes, she 
should be rescheduled for a new Board 
hearing.  

2.  Only if she had been notified of the 
July 2004 hearing or she no longer wants 
a Board hearing, the following actions 
should be accomplished.

3.  The RO should contact the veteran and 
request that she identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
her since January 2004 for complaints 
referable to the disorder in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records not on file.  The RO 
should then ensure that all relevant 
records of contemporary (subsequent to 
January 4, 2004) VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.  

3.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
gynecologist to determine the nature and 
treatment regimen of the veteran's 
vaginitis
The examiner must review the claims 
folder before completing the examination 
report.  Based on the veteran's medical 
history and examination results the 
examiner is requested to provide an 
opinion as to whether the veteran's 
vaginitis is mild, moderate or severe and 
whether the vaginitis requires continued 
treatment and, if so, whether it is 
controlled by said treatment.  

4.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case, which 
includes the rating criteria for 
vaginitis prior to May 22, 1995.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




